Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 1 of 20 PageID #: 3611




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                    Terre Haute Division


  ROGER TODD,                                  )
                                               )
                  Todd,                        )
                                               )
          v.                                   )              Case No.        2:19-cv-85-JMS-DLP
                                               )
  OCWEN LOAN SERVICING, LLC., and              )
  DEUTSCHE BANK NATIONAL TRUST CO., as )
  Trustee for NovaStar Mortgage Funding Trust, )
  Series 2007-1 ,                              )
                                               )
                Defendants.                    )

                             MOTION FOR SANCTIONS
                 AGAINST DEFENDANT OCWEN LOAN SERVICING, LLC.

         Plaintiff Roger Todd (“Todd”), by and through undersigned counsel and pursuant to

  Federal Rule of Civil Procedure 37(e), and its inherent authority, respectfully requests this Court

  enter an order sanctioning Defendant Ocwen Loan Servicing, LLC (“Ocwen”). In support

  thereof, Todd states as follows:

                                         INTRODUCTION

         This motion concerns two distinct issues. First, Ocwen’s failure to preserve

  electronically stored information (“ESI”) or maintain access to REALServicing; rendering it

  “unable” to produce all relevant email correspondence responsive to a search of terms specific to

  Todd’s loan (“Email Correspondence”), or a payment reconciliation history with last payment

  change date column or last payment change date data from REALServicing (“Payment

  Reconciliation History”). This failure to preserve, and the alleged decommissioning of

  REALServicing by Altisource Solutions, Inc. (“AltiSource”) - a company closely related to

  Ocwen, occurred after the initiation of these proceedings and the commencement of discovery.

                                                  1
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 2 of 20 PageID #: 3612




          Second, in response to Todd’s efforts to obtain a Payment Reconciliation History, Ocwen

  produced a document purporting to contain “the same data” in a different format. However, as

  supported by the analysis and affidavit of forensic account Bernard J. Patterson, the document

  contains demonstrably false information contradicted by other loan data produced by Ocwen

  during the course of these proceedings. Todd contends Ocwen knew the document contained

  demonstrably false information yet produced it so to conceal evidence of its prior knowledge of

  the servicing errors identified in the operative Complaint.

                   RELATIONSHIP BETWEEN OCWEN AND ALTISOURCE

          Ocwen is a wholly owned subsidiary of Ocwen Financial Corporation. Until recently,

  Ocwen’s system of record for the management of borrower loans was REALServicing, and its

  related subsystems. REALServicing is owned by Altisource. Prior to August 2009, Altisource

  operated as Ocwen Solutions, a wholly owned division of Ocwen Financial Corporation. On

  August 10, 2009, Altisource was spun off into a standalone publicly traded company. Initially,

  William C. Erbey, founder of Ocwen Financial Corporation, was appointed Chairman of

  Altisource while retaining his position as Executive Chairman of Ocwen. Mr. Erbey served in

  these positions until he was forced to resign sometime around January of 2015. William B.

  Shepro, Altisource’s current Chairman and CEO, started with Ocwen in 1997 and was the

  President of Ocwen Solutions until it effectively became AltiSource. In addition to Mr. Shepro,

  many other AltiSource employees are former Ocwen employees. The two companies maintain a

  high percentage of common ownership. 1 Ocwen is or was until very recently AltiSource’s largest

  customer.




  1
   For instance, in or around February of 2017, William C. Erbey owned 16.1% of Ocwen Financial Corporation and
  32.56% of AltiSource.

                                                        2
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 3 of 20 PageID #: 3613




          Beginning in August of 2009, Ocwen contracted with Altisource for the continued use of

  the REALServicing platform and its subsystems via an Intellectual Property Agreement (“IP

  Agreement”). The IP Agreement defined the “licensed software” as: “RealServicing, RealTrans,

  RealResolution, RealPortal, RealDoc, RealSynergy and any other software developed after the

  date hereof licensed from Altisource to Ocwen that is integral to Ocwen’s operations.”

          In September of 2018, Ocwen Financial Corporation announced its intent to acquire PHH

  Mortgage Corporation (“PHH”). The acquisition was completed on October 4, 2018 and resulted

  in the merger of Ocwen into PHH. As part of this transaction, Ocwen would begin to utilize the

  Black Knight LoanSphere MSP servicing platform.

          In a February 2019 filing with the Securities and Exchange Commission, 2 AltiSource

  included a copy of a binding term sheet (“Term Sheet”) detailing its rights and responsibilities

  with respect to Ocwen going forward. See, Exhibit A. The Term Sheet created without limitation

  the following duties:


            3) Altisource will reasonably cooperate with Ocwen in moving loans off of the
            REALServicing Technology. Beginning on the REALServicing Termination
            Date and thereafter, Ocwen will be permitted only to access the data stored
            within REALServicing as provided herein and will not be permitted to add,
            delete, modify or otherwise change data contained therein; however Ocwen
            will be permitted to query, view, read, and extract REALServicing system
            data, reporting and tools (to the extent consistent with access rights in
            effect as of the date of this Binding Term Sheet and without manipulating
            or changing any data) (the “REALServicing Limited Access”).
   https://www.sec.gov/Archives/edgar/data/873860/000162828019006084/a20190331ex101.htm

  (Emphasis added).

          On June 10, 2019, nearly four months after the commencement of these proceedings,

  Ocwen announced the completion of the final phase of its loan transfer process from

  2
   The Court may take judicial notice of documents in the public record. See, e.g., Radaszewski v. Maram, 383 F.3d
  599, 600 (7th Cir. 2004).

                                                          3
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 4 of 20 PageID #: 3614




  REALServicing to the Black Knight LoanSphere MSP platform.

  https://www.globenewswire.com/news-release/2019/06/10/1866553/0/en/Ocwen-Financial-

  Announces-Updates-on-Key-Business-Initiatives.html

           CHRONOLOGY OF RELEVANT EVENTS AND REPRESENTATIONS

          1.      Todd directed Notices of Error to Ocwen on or about (i) July 24, 2018; (ii)

  November 8, 2018; (iii) December 10, 2018; and (iv) January 29, 2019, identifying errors

  relative to the servicing of his loan.

          2.      On February 18, 2019, Todd initiated these proceedings by filing his Complaint

  and Demand for Jury Trial (“Complaint”). [Doc. 1] The Complaint was immediately served upon

  Ocwen and contained allegations of misapplied payments, poor record keeping, and the failure to

  adequately investigate errors.

          3.      On February 22, 2019 Altisource and Ocwen entered the Term Sheet granting

  Ocwen with limited access to REALServicing and/or REALServicing data for five years after all

  loans were deboarded.

          4.      On May 16, 2019, Todd served Requests for the Production of Documents upon

  Ocwen. Included were requests for emails and servicing records from Ocwen’s system of record,

  i.e., REALServicing.

          5.      As stated above, on June 10, 2019, Ocwen announced the completion of the final

  phase of its loan transfer process and transition from REALServicing to the Black Knight

  LoanSphere MSP platform (“MSP”).

          6.      On June 25, 2019, Ocwen responded to Todd’s First Requests for the Production

  of Documents and produced a payment reconciliation history from REALServicing without a last

  payment change date column or data. See, Exhibit B.



                                                 4
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 5 of 20 PageID #: 3615




         7.      On October 10, 2019, the Court commenced a telephonic Discovery Conference

  to discuss discovery items in dispute including without limitation email correspondence and

  other ESI. Neither during the call nor at any previous time did Ocwen provide any indication it

  no longer had access to certain ESI, REALServicing generally, or any email correspondence

  predating Jan. 1, 2017.

         8.      On October 30, 2019, the Court commenced another telephonic Discovery

  Conference. Again, neither during the call nor at any previous time did Ocwen provide any

  indication it no longer had access to certain ESI, REALServicing generally, or email

  correspondence predating Jan. 1, 2017.

         9.      On November 7, 2019, the Court commenced another telephonic Discovery

  Conference. For a third time, neither during the call nor at any previous time did Ocwen provide

  any indication it no longer had access to certain ESI, REALServicing generally, or email

  correspondence predating Jan. 1, 2016. In fact, during the Discovery Conference, counsel for

  Ocwen offered to “start the process of seeing the steps that would need to be taken to complete

  an email search for those terms, in terms of how it can be done and the costs associated with it.”

  See, Exhibit C.

         10.     On December 11, 2019, the Court commenced another telephonic Discovery

  Conference to discuss items including without limitation the Payment Reconciliation History.

  Now for the fourth time, neither during the call nor at any previous time did Ocwen provide any

  indication it no longer had access to certain ESI in native formation or REALServicing

  generally. In fact, during the Discovery Conference, counsel for Ocwen represented, “there has

  been multiple communications with Ocwen, technical teams were involved, there has probably

  been, I would estimate, about five people internally working on this issue.” See, Exhibit D.



                                                  5
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 6 of 20 PageID #: 3616




         11.     In response to questions from the Court about whether the last payment date

  change data is available, counsel for Ocwen represented, “it is available, it just may not be able

  to be reproduced in the exact same format that, I guess, was represented in the Saccameno case.

  It does not appear we can produce it in that format, but the data itself it appears we can

  produce.” See, Exhibit E.

         12.     On December 18, 2019, Ocwen produced a payment reconciliation history with a

  last payment change date column purporting to contain the same data as if pulled from

  REALServicing. See, Exhibit F.

         13.     On December 19, 2019, the Court commenced another telephonic Discovery

  Conference. During the call, Ocwen represented it had “since produced the data that would

  appear in the column that they had requested in a different formation…” See, Exhibit G.

  Counsel for Todd immediately challenged the veracity of the document.

         14.     Thereafter, Todd submitted the document to forensic accountant and certified

  fraud examiner Bernard J. Patterson for review and to compare the data contained therein with

  other data contained in the pay histories previously provided by Ocwen from REALServicing.

         15.     In reviewing the pay histories provided by Ocwen from REALServicing, Mr.

  Patterson identified 87 distinct transactions where Ocwen had later reversed it. Mr. Patterson

  compared those 87 distinct transactions to the data contained in the payment reconciliation

  history produced by Ocwen on December 18, 2019. Mr. Patterson analysis and declaration

  concludes none of the 87 transactions in the payment reconciliation history produced by Ocwen

  on December 18, 2019 matched the data previously provided by Ocwen from REALServicing.

  See, Exhibit H.




                                                  6
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 7 of 20 PageID #: 3617




         16.       Mr. Patterson’s analysis and declaration also concludes the payment

  reconciliation history produced by Ocwen on December 18, 2019 contains other major

  discrepancies:

               a. 34 of the 87 transactions analyzed from the payment reconciliation history

                   produced on December 18, 2019 had different transaction dates than the

                   REALServicing data.

               b. 300 transactions were present in the payment reconciliation history produced on

                   December 18, 2019 that was not present in the REALServicing data.

               c. The last change dates reflected in the payment reconciliation history produced by

                   Ocwen on December 18, 2019 conflict significantly with the REALServicing

                   data.

         17.       On December 30, 2019, based entirely upon Ocwen’s representation it no longer

  had access to or control of email correspondence predating January 1, 2017, and that Todd

  needed to go to AltiSource for them, Todd served a Non-Party Subpoena and Request for the

  Production of Documents upon AltiSource.

         18.       On January 29, 2020, counsel for Ocwen emailed the undersigned to inform them

  they were “now [also] representing Altisource…”

         19.       On or about February 6, 2020, Ocwen and/or Altisource stated that RealServicing

  had been completely decommissioned and these parties do not have access to any of the relevant

  data. Alternatively, retrieving the data would be too costly.

         20.       On February 10, 2020, the Court commenced an in person Discovery Conference.

  At the conclusion of the Discovery Conference, the Court instructed counsel for AltiSource and

  Ocwen to obtain an answer to the following questions: 1) Who has the loan data or information



                                                   7
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 8 of 20 PageID #: 3618




  (i.e., Payment Reconciliation History) from RealServicing from January 1, 2015 to the present?;

  and, 2) Who has possession of Ocwen emails from January 1, 2015 to the present?

         21.     On February 14, 2020, Ocwen produced a statement responsive to the Court’s

  directive and questions. See, Exhibit I. In response to the question of who has possession of

  Ocwen emails from January 1, 2015 to the present, counsel for Ocwen and AltiSource provided

  the following (largely non responsive) answer:

         Altisource does not have any Ocwen emails on its Outlook Exchange server. There may
         be certain Ocwen emails prior to June 11, 2017 on back-up tapes maintained by Iron
         Mountain to the extent that Altisource and Ocwen emails were jointly stored on back-up
         tapes. However, Ocwen’s emails belong to Ocwen, not Altisource, and Altisource does
         not have the legal or contractual right to produce emails belonging solely and exclusively
         to Ocwen. Altisource denies it has any obligation to recall, restore, and search back-up
         tapes for Ocwen’s emails. Even if it did, the time, effort, and cost to do so is significant.
         It likely would cost tens of thousands of dollars, and potentially much more based on the
         open-ended search that Plaintiff’s counsel is currently requesting. The Court should not
         impose this significant burden on non-party Altisource to determine if the back-up tapes
         contain emails responsive to Plaintiff’s counsel’s request. This is especially true when
         weighed against the marginal benefit of such emails (to the extent they even exist).”

         21.     On March 9, 2020, Ocwen produced an additional document purporting to be the

  Payment Reconciliation History without explanation about how it was obtained. The document

  contains entirely different information than the previous payment reconciliation history produced

  on December 18, 2019.

                                        LEGAL STANDARD

         Although the phrase does not appear in Fed. R. Civ. P. 37(e), courts have borrowed the

  Fed. R. Civ. P. 34 control standard to impose sanctions on parties who failed to preserve relevant

  ESI. These courts have found: (1) a party’s duty to preserve extends to all documents and ESI

  under its control, even when the ESI resides with a nonparty; and, (2) courts may sanction a party

  for failing to ensure that the nonparty preserves relevant ESI. See, e.g., Haskins v. First Am. Title

  Ins. Co., 2012 WL 5183908 (D.N.J. Oct. 18, 2012) (finding that an insurer was required to direct


                                                   8
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 9 of 20 PageID #: 3619




  a nonparty to preserve documents in its possession when the insurer had a contractual right of

  access to the documents); In re NTL, Inc. Sec. Litig., 244 F.R.D. 179, 195-96 (S.D.N.Y. 2007)

  (finding that because the defendant had control under Fed. R. Civ. P. 34(a), it had a duty to

  preserve ESI possessed by a nonparty affiliate); Goodman v. Praxair Servs., Inc. 632 F. Supp. 2d

  494, 515 (D. Md. 2009) (noting that the concept of control under Fed. R. Civ. P. 34 “provides the

  closest analogy to control in connection with a spoliation issue”). In particular, litigants are

  expected to preserve “unique, relevant evidence that might be useful to an adversary” or “is

  reasonably likely to be requested during discovery.” Zubulake v. UBS Warburg LLC, 220 F.R.D.

  212, 217 (S.D.N.Y. Oct. 22, 2003); see also Marten Transp. Ltd. v. Plattform Adver., Inc., 2016

  U.S. Dist. LEXIS 15098 at *5, 10 (D. Kan. Feb. 8, 2016).

          Courts in the Seventh Circuit apply the “legal right” standard to determine whether a

  party controls ESI outside of its possession and custody. Chaveriate v. Williams Pipe Line Co.,

  11 F. 3d. 1420, 1426 (7th Cir. 1993). Even if ESI is in the possession of a third party, a party’s

  duty to preserve still extends to that ESI when it reasonably anticipates litigation. In re NTL, Inc.

  Sec. Litig., 244 F.R.D. 179, 195-197 (S.D.N.Y. 2007) (finding the defendant had a duty to

  preserve documents and ESI even though the majority of these materials were in a non-party’s

  possession).

                                            ARGUMENT

     I.      Ocwen Should Be Sanctioned For Breaching Its Duty to Preserve ESI Under
             FRCP 37(e).

          As stated above, Rule 37(e) of the Federal Rules of Civil Procedure imposed upon

  Ocwen a duty to take reasonable steps to preserve electronically stored information (“ESI”) in its

  control once it knew or should have known that litigation was imminent. Fed. R. Civ. P. 37(e).

  To make this determination, following a finding of requisite control, the Court must ask whether:


                                                   9
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 10 of 20 PageID #: 3620




   (a) a duty to preserve the ESI existed; (b) a party failed to preserve the ESI; (c) the loss of the

   ESI unduly prejudices the party seeking it; and, (d) whether the ESI can be restored or replaced

   by additional discovery. Fed. R. Civ. P. 37(e); 2015 Amendment Advisory Committee Notes.

   Schmalz v. Vill. of N. Riverside, No. 13 C 8012, 2018 WL 1704109, at *3 (N.D. Ill. Mar. 23,

   2018). If the foregoing are answered in the affirmative, the Court may order measures no greater

   than necessary to cure the prejudice. If the foregoing are answered in the affirmative, upon a

   finding [Ocwen] failed to preserve the ESI in bad faith or with intent to deprive [Todd] of the

   informations use in litigation, the Court may instruct the jury that it may or must presume the

   information was unfavorable to [Ocwen]. Fed. R. Civ. P. 37(e)(2).

              A. The Email Correspondence and Payment Reconciliation History Were [or Remain
                 in] Ocwen’s Control.

          Todd contends that at all relevant times, Ocwen controlled (or even continues to control)

   the ESI at issue despite it now being outside its custody and, as such, had a duty to take

   reasonable steps to preserve ESI in anticipation of litigation. Courts in the Seventh Circuit apply

   the “legal right” standard to answer whether a party controls ESI outside of its possession and

   custody. Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating, & Air-Conditioning

   Engineers, Inc., 755 F.3d 832, 838-39 (7th Cir. 2014). This determination primarily asks whether

   a party has a legal right to access documents in the possession or custody of a third party based

   on (1) a contractual relationship or (2) the nature of their relationship. In re Subpoena Duces

   Tecum to Ingeteam, 2011 WL 3608407 (E.D. Wisc. 2011); In re Uranium Antitrust Lit., 480 F.

   Supp. 1138, 1145-53 (N.D. Ill. 1979). In the circumstances at bar, Todd contends that Ocwen

   maintained control over the sought-after ESI by virtue of both a contractual relationship between

   Altisource and Ocwen in the form of the Term Sheet and via the nature of their relationship.

                  i. Legal Right Based On Contractual Relationship.


                                                   10
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 11 of 20 PageID #: 3621




          First, turning to the issue of whether Ocwen maintained control over the ESI by virtue of

   the Term Sheet, this Court has found similar contractual obligations to sufficiently establish a

   legal right to sought after information. Williams v. Angie’s List, Inc., 2017 WL 1318419 (S.D.

   Ind. April 10, 2017). In Williams, the plaintiffs alleged Angie’s List instructed them to

   underreport their overtime hours on their computerized time records using a service called

   TimeTracker. To prove their claims under the Fair Labor Standards Act, plaintiffs sought

   background data automatically recorded while they were working from home on Salesforce, a

   sales platform used by Angie’s List.

          In opposition to the plaintiff’s motion to compel the production of additional background

   data, Angie’s List claimed the background data was outside of its “possession, custody, or

   control.” Specifically, Angie’s List argued the background data was in possession of Salesforce

   and that it had no greater rights to obtain the background data than any other person. However,

   in granting the plaintiffs’ motion to compel, finding the presence of control over the data at issue,

   the court in Williams found the record before it to adequately demonstrate “Angie’s List and

   Salesforce ha[d] a longstanding contractual relationship and that the background data [was]

   recorded ‘for’ Angie’s List as part of the ordinary course of their business relationship.” Id. at

   *7-8. In support, the court noted that though end users such as Angie’s List “ordinarily” do not

   access such data, the weight of evidence clearly demonstrated it could if it asked Salesforce for

   it. Thus, the court in Williams reasoned the “[p]laintiffs had met their burden of demonstrating

   that Angie’s List had a legal right to obtain the background data...the fact that Salesforce

   specifically logs this data for Angie’s List in the ordinary course of their business relationship,

   and Angie’s List’s demonstrated ability to retrieve the background data.”




                                                    11
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 12 of 20 PageID #: 3622




          Here, the close relationship between Ocwen and AltiSource, and the Term Sheet,

   sufficiently demonstrates that Ocwen has a legal right, and/or the ability to easily obtain, the

   Payment Reconciliation History and Email Correspondence.

                 ii. Legal Right Based On Nature of Relationship Between Party and Nonparty In
                 Possession.

          Todd also contends Ocwen had (or still has) control over the ESI at issue due to the

   unique relationship it has with AltiSource. See, e.g., Rosie D. v. Romney, 256 F. Supp. 2d 115,

   119 (D. Mass. 2003); McKesson Corp v. Islamic Republic of Iran, 185 F.R.D. 70 (D.D.C. 1999).

   McBryar v. International Union of United Automobile Aerospace & Agricultural Implement

   Workers of America, 160 F.R.D. 691, 694 (S.D.Ind.1993) (A principal-agent relationship or

   “ownership is not required; if a party possesses or has custody of a document or thing belonging

   to another person, the party must produce it.”) (citing 8 Wright & Miller § 2210, p. 623–24);

   Henderson v. Zurn Indus., Inc., 131 F.R.D. 560, 567 (S.D.Ind.1990); Afros S.P.A. v. Krauss–

   Maffei Corp., 113 F.R.D. 127, 129 (D.Del.1986) (“The control analysis for Rule 34 purposes

   does not require the party to have actual managerial power over the foreign corporation, but

   rather that there be a close coordination between them.”) In fact, the relationship between Ocwen

   and AltiSource is very much akin to two subsidiaries wholly owned by the same parent

   company. This is because they once were just that, and still maintain a high percentage of

   common ownership.

              B. Ocwen Failed To Preserve The ESI Despite Having Knowledge Of Imminent
                 Litigation.

          Ocwen was obligated to preserve the Email Correspondence and Payment Reconciliation

   History, if not access to REALServicing in its entirety, as soon as it had reason to believe

   litigation was imminent. Here, the duty to preserve existed no later than February 19, 2019. See



                                                  12
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 13 of 20 PageID #: 3623




   eg. McIntosh v. United States, 2016 WL 1274585, at *32 (S.D.N.Y. March. 31, 2016)(finding a

   party’s duty to preserve is triggered, at the latest, on service of the complaint.) However, the long

   history of disputes made by Todd to Ocwen, including numerous Notices of Error sent to Ocwen

   on attorney letterhead, and the pendency of other litigation involving similar allegations,

   supports a finding Ocwen’s duty to preserve was triggered much sooner. See eg., Phillip M.

   Adams & Assocs., L.L.C. v. Dell, Inc., 621 F. Supp. 2d 1173, 1190-91 (D. Utah 2009) (finding

   the defendant’s duty to preserve was triggered five to six years before the complaint was filed

   because they were aware of disputes between similarly situated industry actors over the same

   floppy disc controller errors); See also, Crown Battery, 185 F. Supp. 3d at 998099 (finding the

   defendant golf cart manufacturer’s duty to preserve arose months before litigation started when

   its business relationship with the plaintiff soured and the defendant took $2.3 million worth of

   batteries without paying for them).

              C. The Loss of the Email Correspondence and Payment Reconciliation History
                 Unduly Prejudices Todd.

          A determination about prejudice falls squarely within the Court’s discretion and is to be

   based upon the nature of the lost data and its importance to the issues in dispute. Here, Todd

   contends the Email Correspondence and Payment Reconciliation History are probative of

   Ocwen’s: (1) prior knowledge of servicing errors; 2) attempts to alter the payment history of

   Todd’s loan previous to asserting no errors had occurred; 3) failure to make timely corrections;

   4) failure to properly reconcile Todd’s loan after the bankruptcy discharge; and/or 5) Ocwen’s

   efforts to make corrections only after the commencement of litigation. This evidence is critical to

   demonstrating full picture of unfairness and deception under ICFA, a willful violation of the

   FCRA, and to detailing the intentional nature of Ocwen’s violations of the FDCPA.




                                                    13
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 14 of 20 PageID #: 3624




              D. Ocwen Acted In Bad Faith, With Intent To Deprive, When It Failed To Take
                 Reasonable Steps to Preserve the Email Correspondence and Payment
                 Reconciliation History

          Todd contends Ocwen has not only failed to take reasonable steps to preserve the ESI at

   issue, but has done so in bad faith with the intent to deprive him of the information’s use in

   litigation. See Fed. R. Civ. P. 37(e)(2). Marrocco v. General Motors Corp., 966 F.2d 220, 224

   (7th Cir. 1992)(“Sanctions are proper upon a finding of willfulness, bad faith, or fault on the part

   of the noncomplying litigant.); Melendez v. Illinois Bell Tel. Co., 79 F.3d 661, 671 (7th Cir.

   1996). There is ample evidence Ocwen’s actions here fall into this category. First, any remotely

   reasonable litigation hold would have preserved the ESI at issue and/or access to REALServicing

   generally. Second, Ocwen’s long period of silence on this issue during various discovery

   conferences, and its ongoing shell game about whether the data exists and who has it, are

   representative of its bad faith. See, eg., O'Berry v. Turner, No. 7:15-CV-00064-HL, 2016 WL

   1700403, at *4 (M.D. Ga. Apr. 27, 2016)(finding bad faith where defendant engaged in

   “irresponsible and shiftless behavior” including the failure to contact plaintiff about the status or

   availability documents for an extended time period despite numerous requests for the documents

   by plaintiff's counsel); Internmatch, Inc. v. Nxtbigthing, LLC, No. 14-CV-05438-JST, 2016 WL

   491483, at *11 (N.D. Cal. Feb. 8, 2016), appeal dismissed (June 10, 2016)(finding evidence was

   “willfully spoliated” in bad faith after finding that defendants undertook “extraordinary

   measures” to mislead opposing counsel, including providing an unbelievable assertion that

   the ESI was lost due to a power surge.) Third, Ocwen has undeniably preserved or maintained

   access to some ESI and data, apparently just not ESI that may be evidence of its bad acts. Fourth,

   Ocwen is aware of the effect the Payment Reconciliation History had on the jury in Saccameno.




                                                    14
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 15 of 20 PageID #: 3625




   Fifth, Ocwen’s failure to preserve the ESI is seemingly in violation of various CFPB regulations

   governing mortgage servicing record retention requirements:

          12 CFR 1024.38(c) (Reg. X) imposes a mandatory legal obligation on mortgage servicers

   with respect to record retention:

                  (c) Standard requirements—

                  (1) Record retention. A servicer shall retain records that document
                  actions taken with respect to a borrower's mortgage loan account
                  until one year after the date a mortgage loan is discharged or
                  servicing of a mortgage loan is transferred by the servicer to a
                  transferee servicer.

                  (2) Servicing file. A servicer shall maintain the following
                  documents and data on each mortgage loan account serviced by the
                  servicer in a manner that facilitates compiling such documents and
                  data into a servicing file within five days:

                          (i) A schedule of all transactions credited or debited to the
                          mortgage loan account, including any escrow account as
                          defined in § 1024.17(b) and any suspense account; ….

                          (iv) To the extent applicable, a report of the data fields
                          relating to the borrower's mortgage loan account created by
                          the servicer's electronic systems in connection with
                          servicing practices; ….

                  12 C.F.R. § 1024.38(c)(1)-(2)(i) & (iv), emphasis supplied.

          The CFPB’s official interpretation of subpart 38(c) is also relevant:

                  38(c)(1) Record retention.

                  1. Methods of retaining records. Retaining records that document
                  actions taken with respect to a borrower's mortgage loan account
                  does not necessarily mean actual paper copies of documents. The
                  records may be retained by any method that reproduces the
                  records accurately (including computer programs) and that
                  ensures that the servicer can easily access the records (including a
                  contractual right to access records possessed by another entity).
                  (Emphasis supplied)

                  12 C.F.R. § Pt. 1024, Supp. I


                                                   15
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 16 of 20 PageID #: 3626




          These regulations and interpretations impose on Ocwen the legal duty to (1) retain “a

   schedule of all transactions credited or debited to the mortgage loan account” including (2) a

   “report of its data fields,” created by REALServicing, (3) “by any method that reproduces the

   records accurately (including computer programs) and that ensures that the servicer can easily

   access the records (including a contractual right to access records possessed by another entity)

   (4) until one year after the date a mortgage loan is discharged or servicing of a mortgage loan is

   transferred by the servicer to a transferee servicer.

              E. The Information Contained In the Emails and Payment Reconciliation History
                 Cannot Be Restored or Replaced Through Additional Discovery.

          Ocwen contends it no longer has the ability to access or obtain the Email Correspondence

   or Payment Reconciliation History, they are in the possession of AltiSource. In turn, AltiSource

   contends it may or may not have the ability to obtain the Email Correspondence or Payment

   Reconciliation History, but in any event it would be too costly to attempt to retrieve it:

          Consistent with these provisions, the REALServicing platform was
          decommissioned last year following the data migration to MSP, and the platform
          no longer exists. Access to some REALServicing data may be available on back-
          up tapes; however, the cost to recall and restore such tapes, along with the cost to
          rebuild the platform that would allow Altisource to upload, search, and review the
          data would be significant. The Court should not impose this significant burden on
          non-party Altisource to determine if the back-up tapes contain data from
          RealServicing regarding Plaintiff’s mortgage loan. This is even more true
          considering the data from REALServicing has been transferred to MSP and the
          data that Plaintiff’s counsel is requesting has already been provided to him.

          Preliminarily, this response is another example of the ongoing shell game and

   evasiveness utilized by Ocwen. The Court asked a simple question, and despite this being an

   issue for months and the aid of “five technicians”, the best Ocwen can do is “some

   REALServicing data may be available” but it would be too expensive to access. Either the data

   exists or it does not. Regardless, the foregoing clearly demonstrates Ocwen has failed to maintain


                                                     16
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 17 of 20 PageID #: 3627




   ready access to the ESI and any costs inherent to now obtaining it would be the natural

   consequence of that failure.

           II.    Ocwen Should Be Sanctioned For Unnecessarily Multiplying These
                  Proceedings, Making Material Misrepresentations, And For Producing
                  Falsified Evidence.

          A district court has inherent power to sanction a party who “has willfully abused the

   judicial process or otherwise conducted litigation in bad faith.” Salmeron v. Enterprise Recovery

   Systems, Inc., 579 F.3d 787, 793 (7th Cir. 2009); see Chambers v. NASCO, Inc., 501 U.S. 32,

   48–49, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991); Greviskes v. Universities Research Ass'n, 417

   F.3d 752, 758–59 (7th Cir. 2005). Todd asks the Court to use its inherent power to sanction

   Ocwen for unnecessarily multiplying these proceedings, making material representations to the

   Court, and producing falsified evidence.

          As demonstrated by the chronology above and attached exhibits, Ocwen has engaged in a

   course of conduct which has unnecessarily multiplied these proceedings. This conduct includes

   the failure to provide clear answers to very simple questions and a pattern of taking contradictory

   positions. Instead of confronting its alleged lack of access to REALServicing from the start, it

   responded with a whole host of unsubstantiated objections. Once countless hours were expended

   working through those objections, and multiple Discover Conferences were conducted, Ocwen

   conveniently notified the Court and Todd it could not provide Email Correspondence before Jan.

   1, 2016. If left unaddressed, Ocwen will undoubtedly continue on this path, even argue the time

   Todd and the Court have expended seeking resolution of this issue was somehow unwarranted.

   This is best demonstrated by Ocwen’s production of another document purporting to be the

   Payment Reconciliation History the day of this filing, without explanation of how it was

   obtained after all this time, and despite its repeated representation it could not be.


                                                     17
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 18 of 20 PageID #: 3628




          With respect to the document produced by Ocwen on December 18, 2019, represented as

   a payment reconciliation history containing the same data as would be reflected in the sought

   after Payment Reconciliation History, it is demonstrably false and assuredly created for purposes

   of litigation. This constitutes a fraud upon the Court. Hazel–Atlas Glass Co. v. Hartford Empire

   Co., 322 U.S. 238, 245–46, 250, 64 S.Ct. 997, 1001, 1003, 88 L.Ed. 1250 (1944) (deliberately

   planned scheme to present fraudulent evidence constitutes fraud upon the court), overruled on

   other grounds; Standard Oil Co. of Cal. v. United States, 429 U.S. 17, 97 S.Ct. 31, 50 L.Ed.2d

   21 (1976). This allegation is supported by the analysis and declaration of forensic accountant

   Bernard Patterson. Should the Court conclude the same, it must hold Ocwen in contempt and

   enter sanctions including without limitation the fees and costs incurred by Todd in responding to

   it. Aida Eng'g, Inc. v. Red Stag, Inc., 110 F.R.D. 650, 651 (E.D. Wis. 1986).

                                              Conclusion

          In closing, Todd respectfully requests Ocwen be sanctioned for failing to preserve ESI in

   the form of the Payment Reconciliation History and Email Correspondence, for its production of

   a demonstrably false document, and for unnecessarily multiplying these proceedings.

          WHEREFORE, Plaintiff Roger Todd respectfully requests this Court grant this Motion

   for Sanctions enter the following sanctions and relief against Defendant Ocwen Loan Servicing,

   LLC:

          a. Set this matter for an Evidentiary Hearing on April 29, 2020;

          b. Order a Representative of Ocwen Loan Servicing, LLC. and a Representative of

              AltiSource to appear at said Evidentiary Hearing;




                                                   18
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 19 of 20 PageID #: 3629




         c. Enter an Order requiring Ocwen to bear the cost of retaining a Third Party ESI Agent

            of Todd’s choice to access the sought after data, and reimburse AltiSource for any

            costs inherent to the same;

         d. Granting Todd leave to file its petition in support of Attorney Fees and Costs

            attributable to the pursuit of the Payment Reconciliation History and Email

            Correspondence as well as the preparation of the instant Motion; and

         e. Granting any further relief this Honorable Court deems just and proper.



                                             Respectfully submitted,

                                             /s/ Travis W. Cohron
                                             Travis W. Cohron, No. 29562-30
                                             CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                             320 N. Meridian Street, Suite 1100
                                             Indianapolis, IN 46204
                                             Telephone: (317) 637-1321
                                             Fax: (317) 687-2344
                                             tcohron@clarkquinnlaw.com
                                             Counsel for the Plaintiff

                                             /s/ Nick Wooten
                                             Nicholas H. Wooten, No. ASB-1870-o77n
                                             NICK WOOTEN, LLC
                                             5125 Burnt Pine Drive
                                             Conway, Arkansas 72034
                                             nick@nickwooten.com
                                             Counsel for the Plaintiff




                                                19
Case 2:19-cv-00085-JMS-DLP Document 142 Filed 03/09/20 Page 20 of 20 PageID #: 3630




                                   CERTIFICATE OF SERVICE


           I hereby certify that on March 9, 2020, a copy of the foregoing was filed electronically.
   Notice of this filing will be made on all ECF-registered counsel by operation of the Court’s
   electronic filing system. Parties may access this filing through the Court’s system.

   David M. Schultz
   Joseph D. Kern
   HINSHAW & CULBERTSON
   dshultz@hinshawlaw.com
   dkern@hinshawlaw.com
   Attorneys for Ocwen Loan Servicing, Inc.


                                                 /s/ Travis W. Cohron
                                                 Travis W. Cohron, No. 29562-30

   CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
   320 N. Meridian Street, Suite 1100
   Indianapolis, IN 46204




                                                   20
